DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
	Examiner appreciates the format of Applicants remarks. 
Hayashida (US 20180243984 A1) in view of Therriault (US 20040226620 A1)
	Applicant argues Hayashida does not teach a syringe. (Remarks Pg. 12)
	Examiner agrees. Hayashida teaches that the dispenser/discharger can use a screw, piston, or pump [0079] to dispense material. Therriault is relied upon for teaching that a syringe can be used [0120]. A syringe is a type of piston dispensing device.
	Examiner recognizes that [0079] of Hayashida recites that the “piston type in which the shaping material 20 and 30 are extruded respectively with a screw,” but when [0079] is read a whole, this is clearly an error. [0079] recites that “dischargers 50A and 50B may be of a
screw type in which the shaping material 20 and 30 are extruded respectively with a screw, 
a piston type in which the shaping material 20 and 30 are extruded respectively with a screw [sic], or 
a pump type in which the shaping material 20 and 30 are extruded respectively with a pump” (emphasis and line breaks added)

	Applicant argues that “secondary Therriault reference does not teach or suggest the claim limitations "a cylindrical deposition nozzle connected to said syringe" of amended claims 1 and 8” (Remarks Pg. 13).
Examiner does not agree. Therriault illustrates a syringe in Figs 1 (shown below), 4-5, and teaches examples of using a syringe in Ex 1, 2, and 5, and further explains that “deposition head 430 of the RCD machine 400, as depicted in FIGS. 1 and 4B, preferably holds a syringe 440” [0053]. Therriault also illustrates an exemplifies a nozzle in the same portions of the reference, such as in Example 2 which explains that “ink (Prussian blue paste, Loctite®, Rocky Hill, Conn.) was housed in a syringe (barrel diameter=4.6 mm, EFD Inc., East Providence, R.I.). The ink was deposited through a cylindrical nozzle” [0120].

    PNG
    media_image1.png
    468
    586
    media_image1.png
    Greyscale

Applicant argues that there “would not be a reasonable expectation of success with the proposed combination of the Hayashida reference system and the Therriault reference system” (Pg. 16).
Examiner does not find this persuasive. A person of skill in the art could replace the dispenser of Hayashida with the dispenser (i.e., syringe and nozzle) of Therriault. They would be specifically motivated to do so because, as pointed out by Applicant, Hayashida and Therriault dispense different types of materials. Using the Therriault dispenser would allow the system to dispense another type of material. 
To the extent that Applicant’s arguments regarding the materials worked upon or intended use of the claimed apparatus applies cited prior art, examiner notes that “"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).” (MPEP 2115).
Therriault (US 20040226620 A1) in view of Hayashida (US 20180243984 A1)
	Applicant argues that “primary Therriault reference does not teach or suggest the claim limitations "a cylindrical deposition nozzle connected to said syringe" of amended claims 1 and 8” (Remarks Pg. 18).
Examiner disagrees. Therriault illustrates a syringe in Figs 1, 4-5, and teaches examples of using a syringe in Ex 1, 2, and 5, and further explains that “deposition head 430 of the RCD machine 400, as depicted in FIGS. 1 and 4B, preferably holds a syringe 
	Applicant argues Hayashida does not teach a syringe. (Remarks Pg. 12)
	Examiner agrees. Hayashida teaches that the dispenser/discharger can use a screw, piston, or pump [0079] to extrude the material. Therriault is relied upon for teaching that a syringe can be used [0120]. A syringe is a type of piston dispensing device.
	Applicant argues that there “would not be a reasonable expectation of success with the proposed combination of the Hayashida reference system and the Therriault reference system” (Pg. 16).
Examiner does not find this persuasive. A person of skill in the art could replace the gantry for the dispenser of Therriault with the gantry for the dispenser of Hayashida. Therriault teaches an apparatus with a dispenser mounted to move in the Z direction and dispense on an X-Y moving stage. Hayashida teaches that a dispenser can move in the X, Y, and Z directions and dispense on an X-Y moving stage. The combination would have a reasonable expectation of success.
To the extent that Applicant’s arguments regarding the materials worked upon or intended use of the claimed apparatus applies cited prior art, examiner notes that “"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or 
Claim Objections
In reference to claim 1 and 8, the claims requires that the syringe contains a “colloidal ink of bio-based conductive shape memory polymer,” and then dispenses “colloidal ink of bio-based conductive shape memory polymer non-hollow rods”. The ink is in a syringe and the syringe dispenses ink, thus the claim implies a single ink composition. It is clear that there is one “colloidal ink” but the claim should use consistent terminology to refer to the colloidal ink throughout the claim. A rejection under 35 USC 112 is not made because a person of skill would understand that there is a single colloidal ink in the claim with reasonable certainty. 
Also in reference to claim 1 and 8, the claim recites active verbs (e.g., dispenses) that could be confused with impermissible method step language in an apparatus claim. This could render the claim unclear as to whether every claim limitation is met when a structurally identical apparatus is built, or whether a user must actually use the apparatus to perform the steps recited in the claims to meet every claim limitation1.
Since the preamble of claim 1 clearly indicates that claim is an apparatus (a machine under 35 USC 101), it is assumed that the active verbs are permissible 
The claim should clarify that the material worked upon and dispensing limitations refer to intended use and/or capabilities of the apparatus and is not method step language in an apparatus claim.
The claim will be examined as if it read:
--… wherein said cylindrical deposition nozzle is capable of dispensing a lattice structure that consists of…--- 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 1 and 8, the limitation “non-hollow rods” is not supported by the disclosure. Non-hollow is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure (MPEP 2173.05(i)).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1 and 8, the recitation of “said original layer” in the “… a layer… a previous layer… said original layer…” limitation lacks antecedent basis in the claim. The “original layer” is not assumed to refer to the earlier “a layer”, since it could also reasonably refer to another layer, such as the first layer formed on the moving x-y stage. 

--… a layer… a previous layer… said layer…--
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (US 20180243984 A1) in view of Therriault (US 20040226620 A1)
	In reference to claim 1 and 8, Hayashida discloses an apparatus for assembling 3D periodic structures from a colloidal ink (“apparatus for manufacturing the three-dimensional object” [title], see Fig 1, 7-8), comprising:
a … dispenser that houses … (“material discharger (dispenser) 50A” [0078]);
a three-axis motion-controlled stage;
 dispenser is mounted on a three-axis motion-controlled stage (“the nozzles 5A and 5B can move relative to the stage 6 three-dimensionally so as to form a three-dimensional shape” [0082]. If the nozzles can move “move relative to the stage 6 three-dimensionally” then they must mounted on a three-axis motion-controlled stage.); and
a moving x-y stage;
a … deposition nozzle  that dispenses … onto a moving x-y stage (“relative movement mechanism 7 in the present embodiment is configured to move the stage 6 in two horizontal directions orthogonal to each other as planar directions X and Y” [0082]. See Fig 7, portion shown below in comparison to instant Fig 4).

    PNG
    media_image2.png
    778
    1688
    media_image2.png
    Greyscale

Hayashida further teaches that the dispenser may be “a piston type” [0079], but does not specify that the dispenser is a syringe with a barrel size of 4.6 mm and a cylindrical deposition nozzle.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additively manufacturing bio-based parts (title), Therriault 
Therriault further teaches the use of “colloid particles, such as fumed silica (M-5P fumed silica particles, Cab-O-Sil.TM., Cabot division, Alpharetta, Ga.), calcium complex rods, lithium hydroxystearate fibers, liquid crystals, viscoelastic micelles, low molecular weight polymers (oligomers), glass and polymer beads, polymer and ceramic microcapsules, polymer, ceramic, and metal short fibers” [0102].
The combination would be achievable by replacing the dispenser with a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle. Hayashida explains that the dispenser may use pressure for dispensing [0078] and may be “a piston type” [0079]. Thus, the combination would have a reasonable expectation of success.
A person having ordinary skill in the art would have been specifically motivated to replace the dispenser with a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle in order to achieve the simple substitution of one known element for another to obtain predictable results; and configure the device of Hayashida to additively manufacturing bio-based parts using the colloidal inks of Therriault such as in Therriault’s Example 2 [0120] to form a three-dimensional, fugitive material scaffold.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the dispenser is a syringe with a barrel size of 4.6 mm and a cylindrical deposition needle.

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (MPEP 2114(II)).
	Claim 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Therriault (US 20040226620 A1) in view of Hayashida (US 20180243984 A1).
In reference to claim 1 and 8, Therriault discloses an apparatus for assembling 3D periodic structures from a colloidal ink [abstract], comprising:
a syringe having a barrel with a diameter of 4.6 mm that houses the colloidal ink (“organic ink (Prussian blue paste, Loctite.RTM., Rocky Hill, Conn.) was housed in a syringe (barrel diameter= 4.6 mm, EFD Inc., East Providence, R.I.). [0120] 
Therriault illustrates a syringe in Figs 1 (shown below), 4-5, and teaches examples of using a syringe in Ex 1, 2, and 5, and further explains that “deposition head 430 of the RCD machine 400, as depicted in FIGS. 1 and 4B, preferably holds a syringe 440” [0053].

    PNG
    media_image1.png
    468
    586
    media_image1.png
    Greyscale
)

a z-axis motion-controlled stage;
wherein said syringe is mounted on a z-axis motion-controlled stage (“an ink delivery system mounted on a z-axis motion control stage” [0119]); and
a moving x-y stage;
a cylindrical deposition nozzle connected to said syringe wherein said cylindrical that dispenses the colloidal ink onto said moving x-y stage (“The ink was deposited through a cylindrical nozzle (diameter, D=200 .mu.m)” [0120] and “printing onto a moving x-y stage” [0119])
The claim requires that the syringe is mounted on a three-axis motion-controlled stage, which is in addition to the moving x-y stage, and this is not taught by Therriault.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additively manufacturing parts (title), Hayashida discloses 3d printing by using a syringe mounted on a three-axis motion-controlled stage (“the nozzles 5A and 5B can move relative to the stage 6 three-dimensionally so as to form a three-dimensional shape” [0082]).

A person having ordinary skill in the art would have been specifically motivated to replace the dispenser with a syringe mounted on a z-axis motion-controlled stage with syringe a mounted on a three-axis motion-controlled stage in order to achieve the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that syringe is a syringe a mounted on a three-axis motion-controlled stage.
The cited prior art does not disclose the specific material composition worked upon, however, the prior art apparatus teaches all the structural limitations of the claim and would be capable of working on the material as claimed.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (MPEP 2114(II)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(p):
        “a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means”